PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                ______________

                     No. 14-1481
                   ______________

                  JOSEPH STEVENS

                           v.

  SANTANDER HOLDINGS USA INC SELF INSURED
   SHORT TERM DISABILITY PLAN; LIBERTY LIFE
ASSURANCE CO OF BOSTON, DBA LIBERTY MUTUAL;
  SANTANDER HOLDINGS USA INC.; SANTANDER
 HOLDINGS USA INC LONG TERM DISABILITY PLAN,

                                             Appellants
                   ______________

     On Appeal from the United States District Court
             for the District of New Jersey
            (D.C. Civ. No. 3-11-cv-07473)
      Honorable Peter G. Sheridan, District Judge
                   ______________

                 Argued May 20, 2015

     BEFORE: GREENAWAY, JR., KRAUSE, and
          GREENBERG, Circuit Judges
                   (Filed: August 24, 2015)
                       ______________

Mary C. Gordon
Amy L. Bashore
Patricia A. Smith (argued)
Ballard Spahr
210 Lake Drive East
Suite 200
Cherry Hill, NJ 08002

   Attorneys for Appellants

Mark D. DeBofsky (argued)
DeBofsky & Associates
200 West Madison Street
Suite 2670
Chicago, IL 60606

Bonny G. Rafel
Suite 410
17 Hanover Road
P.O. Box 97
Florham Park, NJ 07932

      Attorneys for Appellee
                     ______________

            OPINION OF THE COURT
                 ______________
GREENBERG, Circuit Judge.




                              2
                      I. INTRODUCTION

        This matter comes on before this Court on an appeal from
an order entered in an action that plaintiff-appellee Joseph
Stevens, a former employee of a subsidiary of defendant-
appellant Santander Holdings USA Inc. (“Santander”), brought
against Santander seeking to recover benefits from two disability
benefit plans that Santander provided for its eligible employees.
As an employee of a Santander subsidiary, Sovereign Bank,
Stevens participated in these plans, a short-term disability plan
(“STD”) and a long-term disability plan (“LTD”). In October
2010, Stevens sought STD benefits through the administrator of
Santander’s plans, defendant-appellant Liberty Life Assurance
Company of Boston, doing business as Liberty Mutual (“Liberty
Mutual”). After it initially awarded STD benefits to Stevens,
Liberty Mutual determined that Stevens no longer suffered from a
qualifying disability, a determination that led it to terminate his
STD benefits. Stevens responded by bringing this action pursuant
to the Employee Retirement Income Security Act (“ERISA”), 29
U.S.C. §§ 1001 et seq., seeking reinstatement of the payment of
benefits. The District Court found that Liberty Mutual’s decision
to terminate Stevens’s STD benefits was arbitrary and capricious
and remanded the case to the plan administrator with instructions
to reinstate Stevens’s STD benefit payments retroactively and to
determine his eligibility for LTD benefit payments.

       Santander and Liberty Mutual appealed to this Court, but
Stevens moved to dismiss the appeal for lack of jurisdiction,
arguing that the District Court’s remand order to the plan
administrator was not a “final decision” appealable pursuant to 28
U.S.C. § 1291 at that time. Before reaching the merits of this




                                3
appeal, we must determine whether the District Court’s remand
order is presently final and appealable under § 1291 or is
otherwise appealable. Upon review, we hold that the District
Court has retained jurisdiction over the case and that the order
from which appellants have appealed is not yet appealable. We
therefore will dismiss this appeal for lack of jurisdiction.



                     II. BACKGROUND

              A. Factual Background and Administrative
                 Proceedings

       Sovereign Bank employed Stevens as a Retail Investment
Financial Consultant II from October 2, 2006, through October 5,
2010. During his employment, Stevens received treatment for
ankylosing spondylitis, a chronic inflammatory disease. As we
have indicated, Santander sponsored and funded an STD benefits
plan for its employees and engaged Liberty Mutual as the plan’s
administrator. But even though Liberty Mutual was the plan
administrator, Santander retained final decision-making authority
in the review of STD claims and Santander paid any benefits
awarded. Under the STD plan, a covered employee, such as
Stevens, is considered “disabled” if objective medical evidence
demonstrates that he is unable to perform the “material and
substantial” duties of his own occupation, in Stevens’s case as a
Retail Investment Financial Consultant II. “Material and
substantial” duties are those normally required to be performed
that cannot be eliminated or modified.

       Santander also purchased an LTD benefit plan from
Liberty Mutual. The administration and funding of the LTD plan



                               4
differed from that of the STD plan because Liberty Mutual both
administered and had final decision-making authority under the
LTD plan and paid benefits awarded under the plan. To qualify
for LTD benefits, an employee needs to show that he is “unable
to perform the Material and Substantial duties of his Own
Occupation” for an “elimination period” of 180 days, and
thereafter cannot perform these duties for the next 24 months.
During the “elimination period,” an employee does not receive
benefits under the LTD plan, but he can receive LTD benefits
during the 24-month “Own Occupation” period that follows.
However, during the elimination period the employee may be
eligible for STD benefits, and thus the two plans complement
each other as LTD benefits can start when STD benefits stop.1
After the expiration of the 24-month “Own Occupation” period,
an employee will be eligible for LTD benefits only if he
demonstrates that he is “unable to perform, with reasonable
continuity, the Material and Substantial Duties of Any
Occupation.” (J.A. 67.)

        On or about October 5, 2010, Stevens began a leave of
absence from Sovereign Bank due to worsening symptoms related
to his medical condition. Consequently, Stevens filed a claim
with Liberty Mutual for STD payments as he asserted that he was
subject to qualifying physical restrictions and cognitive
impairments. Liberty Mutual reviewed records of Stevens’s
treating rheumatologist and approved his request for STD

1
  In his brief Stevens indicates that “[t]he short-term disability
(‘STD’) coverage provide[s] for up to 25 weeks of benefits (177
[sic] days of disability) following a 5 day elimination period.”
(Appellee’s br. 5.)




                                5
benefits through December 21, 2010.2 In December, Liberty
Mutual reviewed updated medical information and approved
payment of STD benefits through February 5, 2011.

       Liberty Mutual again reviewed Stevens’s updated records
in February 2011, this time determining that his medical reports
did not substantiate Stevens’s subjective complaints of pain.
Accordingly, it forwarded the case for review to an independent
physician, Dr. Sara Kramer, a board certified physician in internal
medicine and rheumatology. After Dr. Kramer reviewed
Stevens’s records and spoke with Stevens’s treating
rheumatologist, she concluded that Stevens could return to work
provided that he was allowed certain accommodations, including
being permitted to stretch and change positions as needed
throughout the course of an eight-hour day.3 Liberty Mutual
subsequently informed Stevens that his condition no longer met
the definition of disability and therefore it would not award him
additional STD benefits. The termination of Stevens’s eligibility
for STD benefits effectively rendered Stevens ineligible for LTD
benefits as he could not demonstrate that he was unable to
perform his own occupation’s duties throughout the 180-day
elimination period.

2
  Stevens indicates that he also applied for and received
temporary disability benefits from the State of New Jersey at the
same time predicated on the same information that he supplied to
Liberty Mutual to support his STD claim. (Appellee’s br. 7-8.)

3
 Stevens asserts that Dr. Kramer spent a total of one hour and 15
minutes reviewing his case and that Liberty Mutual did not ask
Stevens        to        submit       to         a       physical
examination. (Appellee’s br. 11-12.)



                                6
        After Liberty Mutual notified Stevens that he was not
eligible for further STD benefits, Stevens filed a series of
administrative appeals with Liberty Mutual that he supported
with medical records and additional documentation. In response
to each of Stevens’s requests for review of additional
information, Liberty Mutual enlisted medical professionals to
evaluate the information in his record and the new information
that he provided. On November 10, 2011, Liberty Mutual made
a final determination that Stevens was no longer eligible for STD
benefits, and it provided its final recommendation and analysis to
that end to Santander, which, in turn, approved the decision a
short time thereafter. Liberty Mutual then notified Stevens of the
final decision to deny him further STD benefits.

               B. District Court Proceedings

         On December 22, 2011, a little over a month after Liberty
Mutual notified him of the final decision that he no longer
qualified for STD benefits, Stevens filed this action in the District
Court pursuant to ERISA, seeking both retroactive reinstatement
of his STD benefits starting on February 5, 2011, and continuing
through April 4, 2011, and LTD benefits starting on April 5,
2011, the end of the elimination period. The parties filed cross-
motions for summary judgment, and on January 29, 2014, the
District Court granted Stevens’s motion and denied Santander’s
motion in an oral decision. The Court pointed to “a number of
procedural anomalies that can lead to a finding of an arbitrary and
capricious termination” of Stevens’s STD benefits and explained
that it was “most important” that “despite retaining final approval
authority over the STD plan . . . Santander failed to conduct any
meaningful independent review of [Stevens’s] file,” a procedure
that the Court viewed as “‘rubber stamping’ Liberty’s benefit




                                 7
determinations.” (J.A. 19-20.) The Court determined that the
decision to terminate Stevens’s STD benefits and thus, in effect,
to deny him LTD benefits “was not a product of reasoned
decision making” and determined that the appropriate remedy
was to (1) reinstate STD benefits because they had been
terminated after being awarded and (2) remand Stevens’s claim to
the plan administrator for full consideration of his eligibility for
LTD benefits. (Id. 4-5, 20-21.) The Court entered a separate
judgment on January 29, 2014, evidencing its determination and
directing the clerk of court “to close this case.” (Id. 5.)

        Santander and Liberty Mutual timely appealed to this
Court, but Stevens moved to dismiss the appeal for lack of
jurisdiction. In contending that we do not have jurisdiction,
Stevens argues that the District Court’s January 29, 2014
decision and judgment were not final because they did not resolve
the amount of “Own Occupation” benefits to which he was
entitled under the STD plan or his eligibility for benefits under the
LTD plan.4 Santander and Liberty Mutual contend that the
District Court’s decision was final because (1) the calculation of
the amount of STD benefits owed to Stevens was a “ministerial”
task not subject to genuine dispute, and (2) an analysis of
Stevens’s eligibility for LTD benefits could be made separately
from the other issues in this case. They also cite as indicia of
finality the District Court’s direction to its clerk to close the case
and its entry of a separate judgment evidencing its determination.

                        III. DISCUSSION

       As we have explained, prior to reaching the merits of an

4
 As a matter of convenience, we usually will refer to the District
Court’s decision and judgment as though they are a single order.



                                  8
appeal, we determine if we have jurisdiction. See Poole v. Family
Court of New Castle Cnty., 368 F.3d 263, 264 (3d Cir. 2004).
Courts of appeals most commonly have jurisdiction over appeals
taken from “final decisions of the district courts of the United
States.” 28 U.S.C § 1291. Consequently, our first inquiry is to
decide whether the District Court’s order remanding Stevens’s
claim to the plan administrator was a final appealable order under
§ 1291. We analyze our jurisdiction under § 1291 primarily by
applying the three-prong test we recognized in Papotto v.
Hartford Life & Accident Insurance Co., 731 F.3d 265 (3d Cir.
2013). For the reasons that we will explain, our consideration of
the Papotto test and the other cases that we discuss leads us to
conclude that we do not have jurisdiction over the District
Court’s order under § 1291, and inasmuch as we do not have
jurisdiction on any other basis, we will dismiss the appeal.

              A. Case Law Applicable to Our
                 Jurisdictional Analysis

              1. Papotto’s Three-Prong Test

       In Papotto, an ERISA case involving a claim for accidental
death benefits under an accidental death and dismemberment
(“AD&D”) policy, the plan administrator denied benefits because
the plaintiff’s decedent was intoxicated at the time of his
accidental death. 731 F.3d at 267-68. After both parties filed
summary judgment motions, the district court found that a
provision in the AD&D policy precluding recovery for accidental
death or injury if the decedent was intoxicated at the time of his
death or injury was applicable only if there was a causal
connection between the intoxication and the death or injury. Id. at
268. As a result, the court denied both parties’ summary
judgment motions and remanded the case to the plan



                                9
administrator for consideration of whether the decedent’s
intoxication caused or contributed to his death. Id. The insurer
appealed, and the plaintiff cross-appealed. Id. at 268-69.

        We raised the issue of jurisdiction sua sponte and
considered whether the district court’s order remanding the case
was final under 28 U.S.C. § 1291. 731 F.3d at 269-70. We noted
that the remand order directed the plan administrator to take two
actions: “(1) to consider additional evidence, and (2) to read a
causation requirement into the intoxication exclusion provision
and determine whether [the decedent’s] intoxication caused or
contributed to his death.” Id. at 272. We considered the case to
be analogous to cases dealing with appeals from orders
remanding cases to administrative agencies. This conclusion led
us to “distill” a three-prong test for determining the finality of the
order in that case. Id. at 270. Under that test, we may exercise
jurisdiction over remand orders in ERISA benefit cases when “(1)
the remand ‘finally resolves’ an issue, (2) the legal issue is
‘important,’ and (3) denial of immediate review will ‘foreclose
appellate review’ in the future.” Id. at 270.5 In fashioning this
test, we noted that we “consistently [have] accorded significant
weight to the third factor—i.e., potential for evasion of future
review.” Id. Applying that test in Papotto, we “easily
determine[d]” that we lacked appellate jurisdiction over the first
portion of the order remanding for consideration of additional
evidence. Id. at 272. Not only had we held previously that
“orders directing remands to [administrative agencies] to consider
additional evidence [are] nonfinal,” but we also reasoned that the

5
  We understand the Papotto third prong to mean that it is
necessary to allow an immediate appeal because there will not be
an opportunity for an appeal in the future.



                                 10
order failed the first prong of the test that we had distilled
because it did not “finally resolve” anything. Id. (alterations in
original) (internal quotation marks omitted).

        The second portion of the order for remand in Papotto
directing the plan administrator to read a causation requirement
into the intoxication exclusion provision when evaluating
Papotto’s case required a separate analysis. Beginning with the
first prong of our test—whether the order “finally resolve[d]” the
underlying issue of the case—we followed the lead of other
courts of appeals by asking: “Does the remand order make an
ultimate determination as to eligibility, thus leaving the plan
administrator with nothing left to do but issue an order?” Id. at
273. We held the order did not “finally resolve[]” the issue of the
plaintiff’s eligibility and therefore required further action by the
plan administrator. Id. at 274.

        After noting that the second Papotto prong—importance—
was met, id. at 274 n.7, we addressed the third prong, stating that
“no provision in the ERISA statute permit[s] an insurance
company to challenge the decision of its own plan administrator in
district court.” Id. at 274-75 & n.8. We nevertheless held that
the insurer was not left without recourse because the district court
retained jurisdiction over the case, inasmuch as “administrative
closings do not end the proceeding. Rather, they are a practical
tool used by courts to ‘prune . . . overgrown dockets’ and are
‘particularly useful in circumstances in which a case, though not
dead, [is] likely to remain moribund for an appreciable period of
time.’” Id. at 275 (first alteration in original) (quoting Freeman v.
Pittsburgh Glass Works, LLC, 709 F.3d 240, 247 (3d Cir.
2013)). We also pointed out that a court may reopen an
administratively closed case—“either on its own or at the request




                                 11
of a party—at any time.” Id.6 We concluded that the district
court’s order in Papotto administratively closed the case but did
not dismiss it. Overall, we were satisfied that the third Papotto
test prong for allowing immediate appeal was not met.

        We further held that the order was not appealable under
the collateral order doctrine because it did not conclusively
determine the disputed question, was not effectively unreviewable
on appeal from a final judgment, and was not separate from the
merits of the action as it “directly implicate[d] the heart of [the]
case—whether Mr. Papotto’s death [was] an eligible event for
distribution of benefits.” Id. We therefore dismissed the appeal
for lack of jurisdiction. Id. at 277.

               2. Mead and Finality Considerations

       A recent ERISA case from the Court of Appeals for the
Second Circuit, Mead v. Reliastar Life Insurance Co., 768 F.3d
102 (2d Cir. 2014), is useful in our consideration of the finality
of the remand order now on appeal. Mead concerned an
employee disability benefits claim in circumstances factually
similar to those that we address now. There, the employer,
Reliastar, provided a group insurance policy to its employees that
included two kinds of benefits comparable to the STD and LTD
benefits that Santander provided: own-occupation benefits for up
to 24 months and any-occupation benefits thereafter. Id. at 104.
Mead filed suit under ERISA after Reliastar denied her claim for

6
  See also Bullard v. Blue Hills Bank, 135 S. Ct. 1686, 1691
(2015) (describing a final decision as “a ruling ‘by which a district
court disassociates itself from a case’” (quoting Swint v.
Chambers Cnty. Comm’n, 514 U.S. 35, 42, 115 S. Ct. 1203, 1208
(1995))).



                                 12
disability benefits under its group policy. Id. at 104-05.

        The district court entertained Mead’s suit twice and both
times remanded it for reconsideration, first because Reliastar’s
reason for denial of own-occupation benefits did not identify the
evidence that Reliastar credited and the evidence that it rejected
in arriving at its decision, and second because the court believed
that Reliastar “ignored” several physical requirements of Mead’s
former position, refused to recognize the “ample” objective
evidence supporting her subjective complaints of pain, and
provided what the district court believed were “obviously false or
misleading reasons” for discrediting the conclusions of its own
neurologist. Id. at 105 (internal quotation marks omitted). After
issuing its second remand order instructing Reliastar to “calculate
and award” the own-occupation benefits and to determine
whether Mead was entitled to any-occupation benefits, the district
court directed its clerk to “close the case,” though it indicated
that it would entertain a separate motion from Mead for
prejudgment interest, attorneys’ fees, and costs. Id. at 106
(internal quotation marks omitted). Reliastar appealed from this
second remand order to the Court of Appeals for the Second
Circuit.

       The court of appeals in its analysis of its jurisdiction
observed that “remands to ERISA plan administrators generally
are not ‘final’ because, in the ordinary case, they contemplate
further proceedings by the plan administrator.” Id. at 108. The
court explained that it nonetheless would “examine the content of
the particular ERISA remand in order to determine its
appealability,” citing Papotto with approval. Id. Further, “to
preserve an ERISA plan administrator’s ability to obtain appellate
review of a nonfinal remand order,” the court decided that it




                                13
generally would “interpret a district court’s remand order as
[retaining] jurisdiction over the case such that, after a
determination by the plan administrator on remand, either party
may seek to reopen the district court proceeding and obtain a final
judgment.” Id. at 108-09.

       The court of appeals concluded that the district court’s
remand order was not final and appealable under either a
conventional application of § 1291 or pursuant to the collateral
order doctrine. Id. at 113.7 In determining that the remand order
was not final and appealable, the court reasoned that by
remanding the issue of Mead’s eligibility for any-occupation
benefits without addressing the merits of that issue, the district
court’s order did not “conclusively determine” Reliastar’s liability
to Mead under her ERISA claim.8 Id. at 209. Importantly, the

7
 As we noted in Papotto, when considering the collateral order
doctrine, the Supreme Court in Will v. Hallock, 546 U.S. 345,
349, 126 S. Ct. 952, 957 (2006), applied a practical construction
of rather than an exception to § 1291 to bring a collateral order
appeal within that section. Papotto, 731 F.3d at 271 n.4.

8
  Appellants posit that Mead rejected the approach that Papotto
adopted when Papotto formulated the test for deciding whether
remands to ERISA plan administrators are appealable. This view
is an overstatement; Mead ultimately declined to decide whether
to apply its own precedent governing the finality of orders
remanding cases to administrative agencies, but its analysis
mirrored our own in Papotto. See Mead, 768 F.3d at 108-09,
111-12, 114 (analyzing whether the remand order contemplated
further proceedings by the plan administrator and whether the
district court retained jurisdiction over the case, permitting later



                                14
court rejected Reliastar’s argument that the any-occupation and
own-occupation portions of the order were separable, reasoning
that “[w]hile it may be true that Mead’s eligibility for ‘any
occupation’ benefits has no practical effect on whether she is
entitled to receive ‘own occupation’ benefits, this has no impact
on [the court’s] jurisdiction because a district court’s decision that
does not dispose of all of the plaintiff’s claims for relief is not
‘final.’” Id. at 110 (citing Liberty Mut. Ins. Co. v. Wetzel, 424
U.S. 737, 744, 96 S. Ct. 1202, 1206 (1976)). Moreover, the court
determined that even the own-occupation portion of the order was
not final, as the amount of benefits due had not yet been
determined, and calculation of that amount was more than a
“ministerial task.” Id. at 110-11 & n.5.

               3. Carr and Finality of the District Court
                  Order

        Appellants’ argument that we have jurisdiction because the
District Court’s order consists of “a final order and a remand
order” that are “inextricably linked” is predicated in part on our
opinion in Carr v. American Red Cross, 17 F.3d 671 (3d Cir.
1994). In Carr, we analyzed the appealability of an order that
dismissed the American Red Cross as a party and remanded the
case to a state court because the district court believed that it did
not have subject matter jurisdiction in the absence of the Red
Cross as a party and declined to exercise supplemental
jurisdiction over the case. Id. at 674.

      We explained that the district court’s dismissal order
needed to satisfy two separate jurisdictional requirements to be
appealable: First, to avoid the bar to appellate review in 28

appellate review).



                                 15
U.S.C. § 1447(d),9 the dismissal order had to be “logically
precedent to, and separable from” the decision to remand the case
to state court, a requirement that we held had been satisfied. Id.
at 675. The second requirement was that the dismissal order be
final. Id. We held that the order was final under 28 U.S.C.
§ 1291 because dismissal of the appeal would “have the practical
effect of denying later appellate review of [the] district court’s
underlying order,” as the case was remanded to state court
without the Red Cross as a party, and, as a result, the state court
could not review the order dismissing the Red Cross from the
case. Carr, 17 F.3d at 678. We also held that the order was
appealable under the collateral order doctrine because it
“conclusively determine[d] [a] disputed question, resolve[d] an
important issue completely separate from the merits of the action,
and [was] effectively unreviewable on appeal from a final
judgment.” Id. at 675-76 (quoting Coopers & Lybrand v.
Livesay, 437 U.S. 463, 468, 98 S. Ct. 2454, 2458 (1978))
(internal quotation mark omitted). Therefore, we concluded that
the dismissal order was reviewable on appeal, and we also held
that the remand order was appealable as well.

        But the procedural posture of Carr differs from that in our
case because the District Court’s order here is not final under
either a conventional application of § 1291 or the collateral order
doctrine. For the reasons we explain below, the District Court
retained jurisdiction over Stevens’s claims after the remand, and

9
 “An order remanding a case to the State court from which it was
removed is not reviewable on appeal or otherwise, except that an
order remanding a case to the State court from which it was
removed pursuant to section 1442 or 1443 of this title shall be
reviewable by appeal or otherwise.” 28 U.S.C. § 1447(d).



                                16
any party will be able to move to reopen the case at some future
date following which the parties will be able to appeal from the
District Court’s orders in the case including the earlier January
29, 2014 remand order. Cf. Carr, 17 F.3d at 677 (distinguishing
as unappealable those orders that, “though unreviewable in
federal court, would be reviewable by [a] state appellate court on
appeal”).

               B. Analysis of Our Jurisdiction

         We principally analyze whether we have jurisdiction over
this appeal under the three-prong test outlined in Papotto: (1)
whether the remand finally resolves an issue, (2) whether the
legal issue is important, and (3) whether unless there is immediate
review, there can never be appellate review of the remand order.
731 F.3d at 270.

        We will consider first whether the remand order made a
final resolution of Stevens’s LTD disability eligibility. It is surely
clear that the second part of the District Court’s order, which
instructs the plan administrator to consider fully Stevens’s LTD
benefits claim, does not “end[] the litigation on the merits and
leave[] nothing for the court to do but execute the judgment.”
Coopers, 437 U.S. at 467, 98 S.Ct. at 2457 (internal quotation
marks omitted). The opposite is true because the remand order’s
plain terms require the plan administrator to make a new
adjudication; the first prong of the three-part Papotto test to allow
immediate appeal therefore has not been satisfied, as the order
determines neither whether Stevens is eligible for LTD benefits
nor the amount of those benefits. Papotto, 731 F.3d at 273; see
Liberty Mut., 424 U.S. at 742-44, 96 S.Ct. at 1206-07.

       While we recognize that if Stevens qualifies for full STD



                                 17
benefits, as he does under the District Court’s decision, he will
have satisfied the LTD requirement that he be unable to perform
his own occupation duties during the LTD 180-day elimination
period, he must do more than obtain a favorable determination on
that issue to be eligible for LTD benefits. To qualify for LTD
benefits after the expiration of the 180-day period, Stevens also
must demonstrate that he cannot perform the duties of his own
occupation for the next 24 months and thereafter cannot perform
the duties of any occupation. These requirements are distinct
from the requirements for eligibility for STD benefits and, in the
second situation, are more demanding because to qualify for STD
benefits, an employee merely needs to demonstrate that he cannot
perform the duties of his own occupation during the initial 180-
day period.

        A determination of whether the District Court’s order
insofar as it reinstated Steven’s STD benefits satisfies Papotto’s
first prong requires a more complex analysis. We acknowledge
that the Court’s direction to the plan administrator with respect to
benefits under the STD plan was to undertake what arguably is a
“ministerial task.” After all, inasmuch as Stevens was awarded
STD benefits before the remand, it appears that Liberty Mutual
only needs to multiply the amount Stevens previously was
awarded per month by the remaining number of months of
benefits to which he is entitled pursuant to the District Court’s
decision under the STD policy and add appropriate interest. But
we need not decide whether the order “finally resolves” the issue
of STD benefits because, as we will explain, the order is not
appealable under Papotto’s third and most important prong.

       In considering Papotto’s third prong, we determine that
our dismissal of this appeal for lack of jurisdiction will not mean




                                18
that there can never be an appellate review of the order awarding
Stevens STD benefits, though Liberty Mutual and Santander
suggest otherwise. Our dismissal of an appeal from a remand
order in an ERISA action generally would not preclude a party
from filing an appeal of the remand order at a later time. Our
examination of the case law satisfies us that any of the parties—
including Santander and Liberty Mutual—can preserve its right to
appeal to this Court to challenge the District Court’s decision by
filing a motion to reopen the case in the District Court after the
remand to the plan administrator. If Liberty Mutual denies
Stevens LTD benefits, he can seek to reopen the case and appeal
the decision denying the benefits to the District Court, and, after
the District Court’s decision, one or both parties may appeal to
this Court. If Liberty Mutual grants LTD benefits on remand,
Santander can move to reopen the case and obtain entry of a final
judgment, from which it may appeal the District Court’s January
29, 2014 order. In the meantime, Santander can seek a stay of the
District Court’s order to award STD benefits pending further
proceedings. See Mead, 768 F.3d at 112.10


10
  At oral argument, appellants pointed out that they sought such a
stay from the District Court, but the Court has not ruled on their
motion. In considering the motion for a stay of the order to
award STD benefits, the Court should be mindful of our inquiry
under Papotto, which focuses on whether dismissing the appeal
will prevent future review as a practical matter, 731 F.3d at 270,
and thus should consider the feasibility of Santander recouping its
payment of STD benefits, in the absence of a stay, if such benefits
are ultimately determined to have been awarded wrongfully. We
note that the district court in Mead granted a stay under similar
circumstances. See 768 F.3d at 106.



                                19
         It is also significant that the District Court did not intend to
enter a final judgment under Federal Rule of Civil Procedure 54
as it did not make the findings required by that rule to enter a final
judgment on either the STD or LTD claim. See Elliott v.
Archdiocese of N.Y., 682 F.3d 213, 229 (3d Cir. 2012); Powers
v. Southland Corp., 4 F.3d 223, 237 (3d Cir. 1993) (“The
dismissal of a party or a particular cause of action does not
necessarily make a decision final.”). While partial review might
be efficient in this case, our jurisdictional concerns are paramount:
we must “resist[] the temptation to abandon the deeply held
distaste for piecemeal litigation simply because we are presented
with a case whose immediate resolution would clarify the law and
terminate a drawn-out controversy.” Papotto, 731 F.3d at 276
(alteration in original) (quoting Bhd. of Maint. of Way Emps. v.
Consol. Rail Corp., 864 F.2d 283, 286 (3d Cir. 1988)) (internal
quotation marks omitted).

        We make clear here that regardless of delay or resource
costs, this Court generally will consider remands to ERISA plan
administrators nonfinal because, in the ordinary case, they
contemplate that the plan administrator will engage in further
proceedings. We also make clear that we will interpret a district
court’s remand order to a plan administrator in an ERISA case as
including a reservation of the court’s jurisdiction over the case so
that, after a determination by the administrator on remand, either
party may seek to reopen the district court proceedings and obtain
a final judgment. See, e.g., Young v. Prudential Ins. Co., 671
F.3d 1213, 1216 (11th Cir. 2012). The finality of an order
ultimately will turn on the substance of the district court’s order,
such that even a district court’s assertion of finality cannot




                                   20
establish appellate jurisdiction to review a decision that is not
otherwise “final” for purposes of § 1291.

        Though appellants ask that we sever the STD portion of
the District Court’s order and review it now, we decline to do so.
 In making this request, appellants rely principally on City of
Waco v. United States Fidelity & Guaranty Co., 293 U.S. 140, 55
S. Ct. 6 (1934). However, we consistently have interpreted City
of Waco as permitting severance and appellate review only where
refusing to do so would render a portion of a remand order
unreviewable. Compare Powers, 4 F.3d at 237 (holding that an
order allowing a relation back amendment and remanding to state
court was unreviewable because “no doctrine . . . would bar the
state court from reviewing the federal district court’s
interlocutory decision to allow the relation back amendment,” and
thus, there was no “right at stake the value of which effectively
will be lost if the order is not immediately appealable”), with
Beneficial Consumer Disc. Co. v. Poltonowicz, 47 F.3d 91, 93
(3d Cir. 1995) (exercising jurisdiction over an appeal from an
order dismissing a cross-claim against the IRS on grounds of
sovereign immunity but not over an order remanding remaining
claims to state court). Here, the District Court has retained
jurisdiction and there is no need for us to entertain a piecemeal
appeal.

              C. Constitutionality of Remand to the Plan
                 Administrator

      Stevens argues that orders remanding cases to plan
administrators are not permissible under ERISA and “may even be
unconstitutional.” (Appellee’s br. 34.) Stevens accordingly
contends that we should order Liberty Mutual to pay both the
STD and LTD benefits instead of remanding the matter for a



                               21
determination of Stevens’s eligibility for LTD benefits even
though there has not been an administrative or judicial
determination that he is entitled to benefits during the 24-month
“Own Occupation” period following the elimination period, nor
has there been any determination that he is entitled to benefits
during the “Any Occupation” period that follows.

        We, however, will not address this request on the merits as
it is not properly before us because Stevens did not file a cross-
appeal from the District Court’s order remanding the case.
“Absent a cross-appeal, an appellee may ‘urge in support of a
decree any matter appearing in the record, although his argument
may involve an attack upon the reasoning of the lower court,’ but
may not ‘attack the decree with a view either to enlarging his own
rights thereunder or of lessening the rights of his adversary.’” El
Paso Natural Gas Co. v. Neztsosie, 526 U.S. 473, 479, 119 S. Ct.
1430, 1434-35 (1999) (quoting United States v. Am. Rwy.
Express Co., 265 U.S. 425, 435, 44 S. Ct. 560, 564 (1924)).
Stevens is seeking impermissibly to enlarge his rights under the
District Court’s order as he is attempting to obtain an award of
LTD benefits. Therefore, he is doing more than attacking the
reasoning underlying the District Court’s order; he is seeking an
award of previously unawarded relief, and he cannot obtain that
relief in the absence of a cross-appeal. See El Paso Natural Gas,
526 U.S. at 479, 119 S.Ct. at 1434-35; cf. Blum v. Bacon, 457
U.S. 132, 137 n.5, 102 S. Ct. 2355, 2359 n.5 (1982) (holding that
failure to file a cross-appeal did not bar an argument where
accepting the argument would not “alter the relief ordered in the
judgment”).



                      IV. CONCLUSION



                                22
        For the foregoing reasons, we will dismiss this appeal for
lack of jurisdiction and will remand the case to the District Court
for further proceedings.




                                23